Russell, C. J.,
specialty concurring. There can be no question as to the correctness of the several rulings announced in the foregoing decision under the present state of the law. I feel moved, however, to call the attention of the legislative department to the fact that, while in this State nominations of a certain party-are equivalent to an election, the omission to which attention has been called in the opinion renders it perfectly possible for the choice of the people to be defeated without any remedy. As early as 1883 and at several subsequent legislatures enactments have been passed by which frauds and illegal voting in primary elections have, been penalized, just as they would be in the regular election; and yet, by reason of the omission to provide that the executive committee be required to declare the result (while it is well known that they always do this), one who is declared to be defeated in the primary is remediless. The primary election should either be as fully protected by law, both civil as well as criminal, as are the general elections, or the law should not interfere at all in the holding of such elections, or take cognizance of them.